Citation Nr: 1820947	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active duty from August 1995 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since transferred to Nashville, Tennessee.  

The Veteran provided hearing testimony before a Veterans Law Judge in November 2017.  A transcript of that hearing is within the claims file.  The Veterans Law Judge who conducted the hearing has since left the Board.  The Veteran was notified and given an opportunity to request a new hearing.  In February 2018, she responded to indicate she does not want a new hearing and, rather, wants the matter decided based upon the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to the May 2012 statement of the case (SOC) and the Veteran's hearing testimony, she was last afforded a VA examination for PTSD nearly six years ago, in May 2012.  Initially, the Board observes that a copy of the VA examination report is not within the record before the Board.  VA clinical records dated through October 14, 2015, are of record, but not the May 2012 VA examination report.  On remand, all ongoing, pertinent treatment records related to the Veteran's PTSD should be associated with the record before the Board, to include treatment records since October 14, 2015, and a copy of the May 2012 VA examination report.  38 C.F.R. § 3.159(c) (2017).

Further, at the November 2017 hearing, the Veteran described worsening symptoms of PTSD, to include panic attacks and near constant hypervigilance.  Given the time since the last examination and in light of the indication that the Veteran's PTSD has worsened, the Board finds a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine her current level of disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record before the Board any ongoing VA treatment records related to the Veteran's service-connected PTSD, to include treatment records since October 14, 2015, and a copy of the May 2012 VA examination report.

2.  Afford the Veteran a VA examination to determine the current severity of her PTSD.  In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disability on her occupational functioning and daily activities.  A complete rationale should be given for all opinions and conclusions expressed. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




